Citation Nr: 1753594	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-08 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The competent and probative evidence of record does not demonstrate that the Veteran's right ear hearing loss disability was permanently aggravated beyond the natural progression of the disease by his active duty service.

2.  Throughout the period of the claim, the competent and probative evidence of record does not reflect that the Veteran has a left ear hearing loss disability as defined by VA regulation.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1110, 1111, 1153 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

Legal Criteria

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance to service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background and Analysis

The Veteran claims he has a bilateral hearing loss disability as a result of his exposure to noise during active duty service.  The Veteran's April 1967 entrance examination documents that the Veteran had a right ear hearing loss disability as defined by VA regulation at his entry to service.  Therefore, the Board will consider whether the Veteran's preexisting right ear hearing loss disability was permanently aggravated beyond the natural progression of the disease as a result of his active duty service.  See 38 U.S.C. §§ 1111, 1153 (2012); 38 C.F.R. §§ 3.304(b), 3.306 (2017).

At his April 1967 entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
40
60
LEFT
10
-5
-5
-10
-5

In an April 1967 report of medical history, the Veteran indicated he had been told he had right ear hearing loss.  In a January 1969 report of medical history for separation purposes, the Veteran did not report any difficulty with his ears or difficulty hearing.  The January 1969 examination reports reflects that either audiometric testing was not performed or that it was deemed invalid.

In January 2005, the Veteran complained of tinnitus and difficulty hearing in his right ear; he noted that he had hearing loss in service and acknowledged a history of post-service occupational noise exposure for twenty years.  At a January 2005 VA audiology consultation, the Veteran reported difficulty hearing in his right ear for the past six to eight months and acknowledged ringing in his ears since approximately 2003.  The Veteran acknowledged military noise exposure to gunfire in basic training; thereafter, he was only exposed to teletype machines in service.  He acknowledged occupational noise exposure while working in commercial construction.  
On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
80
90
110
LEFT
20
15
15
15
10

The examiner diagnosed moderately-severe to profound sensorineural hearing loss in the right ear and found that the left ear was normal.  Due to asymmetric hearing loss and dizziness, with sudden onset reported by the Veteran as beginning approximately six to eight months prior, an otologic examination was ordered.  

At a January 2005 VA otolaryngology consultation, the Veteran reported that approximately three to four months ago he developed episodic tinnitus and positional vertigo with hearing loss in the right ear.  He also reported that he had worked in construction for forty years.  Magnetic resonance imaging (MRI) performed in February 2005 demonstrated evidence of small vessel disease and cerebral ischemia.  A March 2005 VA treatment record reflects that the Veteran's asymmetric hearing loss could be attributed to small vessel disease of the cerebrum and/or cochlea.

At a December 2013 VA audiological examination, the Veteran reported that he was exposed to acoustic trauma in service from small arms fire while in basic training and to noise from teletype machines.  He indicated that post-service he was exposed to acoustic trauma from using power tools.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
85
90
105
105
LEFT
15
15
15
20
25

This audiogram reflects a right ear hearing loss disability, but not a left ear hearing loss disability, as defined by VA regulation.  38 C.F.R. § 3.385.  Following this examination, the audiologist determined the Veteran's pre-existing right hearing loss disability was not aggravated beyond its normal progression during service, reasoning that the Veteran reported sudden right ear hearing loss several years following separation from active duty service and that it was consistent with a viral or vascular disorder.

At his August 2017 hearing before the Board, the Veteran testified he was exposed to acoustic trauma during basic training from guns and grenades.  His military occupational specialty (MOS) involved working in communications as a teletype operator.  He indicated he was constantly exposed to noise from the teletype machine and that his job involved relaying messages to other personnel, which required talking above normal voices to hear each other.  He also indicated that during a two week period in Korea he worked at a mobile communications center and was exposed to a generator running all day and night.  The Veteran indicated that at a military induction center in approximately 1963 or 1964 he was told he had minimal hearing loss in his right ear and that it was unlikely he would be able to serve in the military.  He stated that in July 1967 he was drafted into service and indicated he did not receive a hearing test at that time; he testified that he did not undergo audiometric testing at his separation from service.

Following a thorough review of the evidence of record, the Board finds that service connection for a bilateral hearing disability is not warranted.  First, the Board notes that throughout the period of the claim, the Veteran has not had a left ear hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385.  Therefore, service connection for a left ear hearing loss disability must be denied as a matter of law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed).

The Board finds service connection for a right ear hearing loss disability must also be denied because there is no competent and probative evidence of record demonstrating a nexus between the Veteran's currently diagnosed right ear hearing loss disability and his active duty service.  The record contains a negative opinion with a rationale for that opinion and there are no conflicting medical opinions of record.

In making this determination, the Board has considered the Veteran's statements; however, given his inconsistencies regarding noise exposure following active duty service and the onset of hearing loss, the Board finds they are not probative.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).  Significantly, the Veteran acknowledged occupational noise exposure while working in construction for a number of years at his January 2005 audiological evaluation, yet interestingly denied any post-service exposure at his August 2017 hearing before the Board.  Moreover, although the Veteran has indicated throughout the course of his appeal that he has experienced difficulty hearing since active duty service, at his January 2005 audiological consultation, the Veteran reported a history of right ear hearing loss which began somewhere between three and eight months prior.  The Board finds the Veteran's statements to treating physicians to be more probative than his claims made in furtherance of compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994).

While the Veteran may sincerely believe that his right ear hearing loss was aggravated beyond its natural progression by his active duty service, he has not demonstrated he possesses the requisite medical education, training, or experience, to make such a medical determination.  See 38 C.F.R. § 3.159.

The Board also acknowledges that the Veteran submitted statements from a number of friends and family members indicating they have witnessed that the Veteran has had difficulty hearing for a number of years.  However, there is no evidence that any of these laypersons are competent to render an opinion as to the etiology of the Veteran's hearing loss.  See 38 C.F.R. § 3.159.  

Finally, the Board has considered the benefit the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, service connection for a bilateral hearing loss disability must be denied.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

	(CONTINUED ON NEXT PAGE)

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated November 2010 and August 2013.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and VA treatment records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was afforded a December 2013 VA audiology examination to determine the etiology of any hearing loss found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board recognizes that the Veteran's representative took issue with the December 2013 examination report, and felt that the examiner did not consider the validity of the audiological examination given at separation from service.  However, the December 2013 VA examiner acknowledged that he or she did not find the results of audiological evaluation performed at separation to be valid and still provided a negative opinion based on other evidence of record.  Therefore, the Board finds this examination is adequate and that a new one is not required.

The Veteran has not identified any additional existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a bilateral hearing loss disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


